Title: Report of Delegates of Pennsylvania, Maryland, and Virginia on Edward Carrington’s Memorial, [20 April] 1782
From: Pennsylvania, Maryland, and Virginia Delegates
To: 


Editorial Note
In 1781 Lieutenant Colonel Edward Carrington was an officer of the 1st Continental Regiment of Artillery, composed largely of Virginians, and was also on detached service as deputy quartermaster general of the southern department. Upon the resignation on 9 April of Lieutenant Colonel Thomas Proctor as commanding officer of the 4th Continental Regiment of Artillery, Carrington became the senior lieutenant colonel of continental artillery. Its procedure in regard to promotions had the sanction of long usage. For this reason, Carrington confidently expected to succeed to the post vacated by Proctor. On 19 April the officers of the 4th Regiment called the attention of President Joseph Reed of Pennsylvania to the fact that Congress on 3 October 1780 had allocated six regiments of infantry, one of cavalry, one of artificers, and the 4th Continental Regiment of Artillery to Pennsylvania, and had resolved that the state thereafter should fill every vacancy in the complement of its officers up to and including the rank of lieutenant colonel commandant (Pennsylvania ArchivesSamuel Hazard et al., eds., Pennsylvania Archives (9 ser.; 138 vols.; Philadelphia and
        Harrisburg, 1852–1949)., 1st ser., IX, 168–69). Furthermore, the seventh article of the Articles of Confederation, which had become effective on 4 March 1781, declared that “all officers of or under the rank of colonel, shall be appointed by the legislature of each state respectively, by whom such forces shall be raised, or in such manner as such state shall direct.” Reed forwarded “the remonstrance” of the officers to Washington on 24 April.
In his reply of 5 May, which Reed called “perfect & satisfactory,” the commander-in-chief stated that the procedure of promotions in the artillery and cavalry had always differed from that in the infantry and that, since the resolutions of 3 October 1780 had been designed to make operative his own recommendations, Congress had probably not intended to have its statement about promotions embrace more than the infantry. Washington added that he had requested Congress to clarify the matter (ibid., 1st ser., IX, 98–99; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XVIII, 895; Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXII, 45–48). Even before this exchange of letters with Reed, Washington had informed the Board of War in a letter of 20 April that, if Carrington was the senior lieutenant colonel of artillery, he was entitled by the “present mode of promotion” to the position from which Proctor had resigned (ibid., XXI, 481). Evidently agreeing with Washington, the Board prepared Carrington’s new commission but, with Washington’s approval, delayed its delivery pending clearance by Congress (ibid., XXII, 63). Although Congress on 25 May 1781 resolved that “promotions in the cavalry and artillery be regimental to the rank of commanding officer inclusive”—that is, that promotions within a particular regiment be confined to its own complement of officers—Washington assumed that this new procedure would not be retroactive. Hence he informed the Board of War by letter of 9 June, and Reed by letter of 15 June, that Carrington would become, vice Proctor, the lieutenant colonel commandant of the 4th Artillery Regiment (ibid., XXII, 193–94, 223–24; Pennsylvania ArchivesSamuel Hazard et al., eds., Pennsylvania Archives (9 ser.; 138 vols.; Philadelphia and
        Harrisburg, 1852–1949)., 1st ser., IX, 207).
Although the printed journal affords no help, Congress probably directed the Board of War to withhold Carrington’s commission indefinitely. As deputy quartermaster general he was at General Greene’s headquarters during most of the summer and in Virginia from early September until he went to Philadelphia in January 1782 (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXIII, 485; Calendar of Virginia State PapersWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11
        vols.; Richmond, 1875–93)., II, 400, 486, 612). In the meantime the Pennsylvania Supreme Executive Council on 19 June, upon receiving Washington’s dispatch written four days earlier, merely ordered that it “be filed” (Colonial Records of Pennsylvania [16 vols.; Harrisburg, 1851–53], XII, 761). Yet when mentioning the 4th Regiment of Artillery in a letter on 7 July to Washington, Reed wrote, “Col. Carrington, we believe, is in Virginia—we have not heard from him since his Accession to this Command” (Pennsylvania ArchivesSamuel Hazard et al., eds., Pennsylvania Archives (9 ser.; 138 vols.; Philadelphia and
        Harrisburg, 1852–1949)., 1st ser., IX, 255–56). For the rest of the year the issue was quiescent, probably because it became inconsequential compared with the problems of moving the heavy cannons of the regiment to Virginia and locating them for effective use during the Yorktown campaign (Harrison to Virginia Delegates, 9 February 1782, n. 4). By January 1782 the regiment was back in Pennsylvania (Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXIII, 166, and n., 463, and n.).
In Philadelphia on 12 February Carrington wrote to President William Moore of Pennsylvania, reasserting his claim to be lieutenant colonel commandant of the 4th Regiment of Artillery and explaining his persistence by remarking that “the Honorary prospects depending on this circumstance are of great consequence to me” (Pennsylvania ArchivesSamuel Hazard et al., eds., Pennsylvania Archives (9 ser.; 138 vols.; Philadelphia and
        Harrisburg, 1852–1949)., 1st ser., IX, 487–88). Although the reply of Moore has not been found, he informed Carrington that, since the 4th Artillery Regiment had been allocated to Pennsylvania in 1780 and the resignation of Lieutenant Colonel Proctor had postdated the adoption of the Articles of Confederation, the appointment and promotion of officers in that regiment were within the province of the executive of that state, and the position of lieutenant colonel commandant had already been filled. In a long memorial addressed to President John Hanson of Congress, Carrington on 1 March cited Moore’s reply and set forth the reasons, summarized above, which justified his own claim (NA: PCC, No. 41, II, 118–23). Three days later Congress referred the memorial to the delegates of Pennsylvania, Maryland, and Virginia, with instructions “to confer with comr. in chief and Gen’l Knox” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 115, n. 2). Washington and Knox were then in Philadelphia. Brigadier General (Major General, 22 March) Henry Knox was chief of artillery, continental army.
 

[20 April 1782]

Report of a Committee on Col. Carrington’s memorial.
The Delegates of Pennsylvania, Maryland & Virginia to whom the Memorial of Lieut. Colonel Carrington & the Letter of Capt. Pierce of the Artillery &c were referred, beg leave to report that it is their opinion that the two regiments of Artillery—the one annexed to the Pennsylvania Line and the other to Virginia, cannot at present be incorporated without obvious injustice being done to some very deserving Officers in both Regiments.
As to the Memorial of Lieut. Colonel Carrington claiming the Command of the Artillery of Pennsylvania: your Committee do not think themselves competent to decide upon his claim; but beg leave to observe, that if Congress should be of opinion that his claim founded upon the general Practice of the Artillery-Corps in the Army, antecedent to the ratification of the Articles of Confederation, is well founded, Then they will please to Resolve,
That Lieutenant Colonel Carrington be appointed to the Command of the fourth or Pennsylvania regiment of Artillery.
The determination of Congress on the above resolution will answer Capt. Pierce’s Petition.
